                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

STEVEN SMITH,

               Plaintiff,                                             Case No. 6:16-cv-1875-TC

               v.                                                     ORDER

U.S. DEPARTMENT OF
TRANSPORTATION, and U.S.
DEPARTMENT OF JUSTICE,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Thomas M. Coffin filed a Findings and Recommendation (ECF No.

61), and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Plaintiff filed objections to the report. Accordingly, I have reviewed the file of this case de novo.



1 –ORDER
See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude the report is correct.

       Magistrate Judge Coffin’s Findings and Recommendation (ECF No. 61) is adopted in

full. Plaintiff’s motion for additional discovery (ECF No. 54) is DENIED. DOT’s motion for

summary judgment (ECF No. 48) is GRANTED.

IT IS SO ORDERED.

       DATED this 4th day of December, 2018.



                                              _______/s/ Michael J. McShane ________
                                                      Michael McShane
                                                  United States District Judge




2 –ORDER
